

113 SRES 284 ATS: Calling on the Government of Iran to immediately release Saeed Abedini and all other individuals detained on account of their religious beliefs.
U.S. Senate
2013-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 284IN THE SENATE OF THE UNITED STATESOctober 31, 2013Mr. Risch (for himself, Mr. Leahy, Mr. Crapo, Mr. Paul, Mr. Cruz, Mr. Rubio, Mr. Kirk, Mr. Portman, Mr. Moran, Mr. Blunt, Mr. Johanns, and Mr. Cornyn) submitted the following resolution; which was referred to the Committee on Foreign RelationsNovember 14, 2013Committee discharged; considered and agreed toRESOLUTIONCalling on the Government of Iran to immediately release Saeed Abedini and all other individuals detained on account of their religious beliefs.Whereas, in September 2012, Saeed Abedini, a resident of the State of Idaho and a minority Christian with dual Iranian–United States citizenship, was arbitrarily detained in the Islamic Republic of Iran, held in solitary confinement, physically beaten, denied access to necessary medical treatment  as a result of that abuse, and denied access to his lawyer until just before his trial;Whereas, in January 2013, an Iranian court accused Saeed Abedini of attempting to undermine the national security of Iran by gathering with fellow Christians in private homes;Whereas Saeed Abedini was tried in a non-public trial before a judge who had been sanctioned by the European Union for repeated violations of human rights, including issuing long prison sentences to peaceful protestors following the 2009 election;Whereas, during the trial, Saeed Abedini and his Iranian attorney were barred from attending portions of the trial in which the prosecution provided and the judge received evidence through witness testimony;Whereas the Iranian court sentenced Saeed Abedini to 8 years in prison;Whereas, in August 2013, the 36th branch of the Tehran appeals court denied Saeed Abedini’s appeal and affirmed his 8-year sentence;Whereas the Government of Iran continues to indefinitely imprison Saeed Abedini for peacefully exercising his faith;Whereas the United Nations Universal Declaration of Human Rights declares that every individual has the right to freedom of thought, conscience and religion, which includes the freedom to change his religion or belief, and freedom, either alone or in community with others and in public or private, to manifest his religion or belief in teaching, practice, worship and observance, and the International Covenant on Civil and Political Rights echoes that declaration;Whereas the International Covenant on Civil and Political Rights holds that every individual shall be free from arbitrary arrest and detention, and that every individual bears the right to have adequate time and facilities for the preparation of his defense and to be present during the duration of his trial;Whereas the International Covenant on Civil and Political Rights further guarantees every individual the right to a fair and public hearing by a competent, independent, and impartial tribunal;Whereas Iran is a member of the United Nations and a signatory to both the Universal Declaration of Human Rights and the International Covenant on Civil and Political Rights without reservation;Whereas articles 13 and 23 through 27 of the Constitution of the Islamic Republic of Iran provide for freedom of expression, assembly, and association, as well as the freedom to practice one’s religion;Whereas Iran is a religiously diverse society and the United Nations Special Rapporteur on the Situation of Human Rights in the Islamic Republic of Iran reports that religious minorities, including Nematullahi Sufi Muslims, Sunnis, Baha’is, and Christians, face human rights violations in Iran;Whereas, in recent years, there has been an increase in the number of incidents of Iranian authorities raiding religious services, detaining worshipers and religious leaders, and harassing and threatening minority religious members;Whereas the United Nations Special Rapporteur reports that Iranian intelligence officials are known to threaten Christian converts with arrest and apostasy charges if they do not return to Islam; andWhereas President Barack Obama has called on President Hassan Rouhani to demonstrate the commitment of Iran to individual human rights through the release of all prisoners of conscience:  
    Now, therefore, be itThat the Senate—(1)recognizes that freedom of religious belief and practice is a universal human right and a fundamental freedom of every individual, regardless of race, sex, country, creed, or nationality, and should never be arbitrarily abridged by any government;(2)recognizes that governments have a responsibility to protect the fundamental rights of their citizens; and(3)calls on the Government of Iran to immediately release Saeed Abedini and all other individuals detained on account of their religious beliefs.